Title: To Benjamin Franklin from Michael Hillegas, 28 December 1781
From: Hillegas, Michael
To: Franklin, Benjamin


Honored Sir
Philada: Decr. 28th. 1781.
After congratulating you (and every friend to American Liberty) on the Capture of Lord Cornwallis with his Army &ca. the particulars of which I doubt not you have reced some weeks past, permit me to add, That this will be handed to you by Captn. De Frey, who has been in the Continental service; The Certificate he has obtained from his Excellency Genl: Washington of his good conduct while with the American Army is such, That any thing I could say would scarcely add thereto— notwithstanding which I can’t help saying from what knowledge I have had of him, That he has always behaved as a Gentleman; And knowing the goodness of your heart to all good Men, I doubt not of your rendering him such civilities & services as may be in your power.
I have the honor to be with the greatest Respect Your Excellency’s most obedt. as well as most affectionate humble servt
M. Hillegas
His Excellency Doctor Franklin
 
Addressed: His Excellency / Benjamin Franklin Esquire / Minister plenipotentiary from the / United States of America, at the Court / of Versailles. / Passy
Endorsed: M Hillegas
